              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ESTATE OF MARIE TOMEI,
DECEASED, BY THE
EXECUTOR AD LITEM
JAMES FLANDREAU, ESQUIRE
                                                         CIVIL ACTION
                                                         N0.18-641
      v.

H&H MANUFACTURING CO.,
INC.


                               MEMORANDUM

      The Court considers Plaintiffs Motion for Judgment on the Pleadings (ECF

No. 22) and Defendant's Response in Opposition (ECF No. 24); Intervenor's

Motion for Judgment on the Pleadings (ECF No. 30) and Defendant's Response in

Opposition (ECF No. 31); as well as Defendant's Motion for Judgment on the

Pleadings (ECF No. 23), Plaintiffs Response in Opposition (ECF No. 27),

Intervenor's Response in Opposition (ECF No. 29), and Defendant's Reply (ECF

No. 38). This Court has jurisdiction pursuant to 28 U.S.C. § 1332.


 I.   BACKGROUND

      This dispute concerns the current ownership of 1,000 shares of the company

H&H Manufacturing Co., Inc. ("H&H," "Company," or "Defendant"), originally

owned by Marie Tomei and governed by an agreement (the "Agreement") signed


                                        1
by Marie Tomei and H&H's then-President in 1969. ECF No. 1; ECF No. 1-2;

ECF No. 7 at if 10. In 2011, "Vincent Tomei 1 executed a share certificate allegedly

transferring 1,000 of Marie Tomei's H&H shares to Vincent Tomei." ECF No. 7

at if 9; ECF No. 1-1 at 10 if 57.

        In 2013, Vincent Tomei filed a complaint against Thomas Tomei and other

members of the Tomei family in the Court of Common Pleas in Delaware County,

which involved the determination of ownership of certain shares of H&H. 2 ECF

No. 1 at if 6; ECF No. 7 at if 6; ECF No. 1-1. The 1,000-share transfer from Marie

Tomei to Vincent Tomei was challenged as well. Id. Marie Tomei filed a

Complaint of Intervenor in that action. ECF No. 1 at if 6; ECF No. 7 at if 6.

        On March 21, 2017, Marie Tomei passed away while the trial was still

pending and while the ownership of the 1,000 shares was still being litigated. ECF

No. 1 at if 5; ECF No. 7 at if 5. The Estate of Marie Tomei ("Estate") was

substituted for Marie Tomei in the Delaware County action. ECF No. 1atif8; ECF

No. 7 at if 8.




1
  Vincent Tomei is an Intervenor in the current matter. ECF No. 17.
2
  During the time this Delaware County civil lawsuit was being adjudicated by the Honorable
Spiros E. Angelos, the Honorable Chad F. Kenney was sitting as President Judge on the Court of
Common Pleas of Delaware County and presided over Orphan's Court. Judge Kenney
transferred all matters relating to this civil lawsuit that were in front of him in Orphan's Court to
Judge Angelos to adjudicate in conjunction with this civil lawsuit. Therefore, to the extent there
were any related matters before Judge Kenney in Orphan's Court, Judge Kenney was not
involved in their substantive resolution.
                                                  2
        The Agreement governing the 1,000 shares specified what was to become of

Marie Tomei's shares in the event of her death:


               (a) In the event of the death of Stockholder, the ... legal
               representatives of Stockholder's estate shall, within thirty (30)
               days after their qualification as such in the probate court having
               jurisdiction of the estate, offer in writing to the Company to sell
               all of the Company's stock owned and held by said decedent at
               the time of the decedent's death to Company in accordance with
               the price and terms hereinafter stated. Whether or not written
               notice is given pursuant to this paragraph, the death as
               aforesaid shall, in and of itself, constitute such an offer to
               sell to Company.

               (b) After receiving such written offer or after such death as
               aforesaid, whichever is later,3 Company shall have thirty
               (30) days within which to accept said offer in writing in
               accordance with the price and terms hereinafter specified.
               If Company shall fail to accept and purchase as aforesaid, or if

3
  The Court interprets "whichever is later" in the context of both 2(a) and 2(b) to mean that if a
written offer is given, H&H shall have 30 days from the date the offer is given to accept that
offer, and if no written offer is given, H&H shall have 30 days from Marie Tomei's death to
accept the automatic offer. Because it is impossible for the automatic offer to ever be later than
the written offer, the Court does not agree with H&H's argument that "whichever is later"
implies that H&H may accept until the Estate provides a written offer, because it would render
the automatic offer triggered upon Marie Tomei's death a nullity. ECF No. 23-1 at 18-19.
Furthermore, as discussed in more detail infra, the Court interprets the "offer in writing"/"written
notice" language in 2(a) as intended primarily to require notice of the availability of the shares,
and therefore the "whichever is later" language serves only to give H&H 30 days from either a
written offer, if given, or the automatic offer to accept. The Court finds that this language
"whichever is later" does not separately suggest that failure to give a written offer extends the
period in which H&H can accept. Furthermore, to the extent the legal representatives of the
estate were to give notice of the availability of the shares within 30 days of their qualification as
such, at the time that the parties were notified of the Estate's ownership of the 1,000 shares, the
estate of Marie Tomei was already established, and therefore the only way that the period to
respond would have been extended is if the Estate had provided a written offer in the first 30
days after the Delaware County Decision was published. Since there was no written offer, the
"later," and only, offer was the automatic offer triggered by the Delaware County Decision,
which Defendants had to accept within 30 days.

                                                 3
              Company shall reject such offer, then said offeror and shares of
              stock shall be free of the restrictions and obligations contained
              in this Agreement.

              ECF No. 1-2 at 3 (emphasis added).


       On November 30, 2017, the Delaware County Court published its Findings

of Fact and Conclusions of Law ("Delaware County Decision") in this matter. 4

ECF No. 1-1. In the Delaware County Decision, the Delaware County Court

addressed the 1,000 shares at issue and concluded that "the 2011 transfer ofMarie

Tomei's shares to Vincent Tomei was void and ineffective because the share

transfer was not executed by the President ofH&H as required by H&H bylaws"

and, therefore, "the estate of Marie Tomei owns the[] 1,000 shares" ofH&H. ECF

No. 1-1at20 ilil 135-136; ECF No. 7 at il 9. Therefore, as of the date of this

verdict, on November 30, 2017, there was ajudicial determination made known to

all parties of this litigation that the Estate owned 1,000 shares ofH&H; at this

juncture, the offer created upon the death of Marie Tomei was triggered because

the Estate legally possessed the shares to offer.

       Less than thirty days later, and within the automatic trigger period, on

December 28, 2017, Special Meeting Minutes show that H&H held a shareholder



4
  Judge Angelos amended the Delaware County Decision on December 8, 2017, but neither party
argues that this amendment affected the 1,000 shares at issue. ECF No. 22-2 at 3; ECF No. 23-1
at 10.
                                              4
meeting at which the majority shareholder approved the decision to buy-back at

book value "all shares ofH&H owned by the late Marie L. Tomei" following the

Delaware County Decision, which "shall take effect immediately." ECF No. 7-1 at

31. The Estate did not attend this meeting, despite being invited. Id. at 30. Rather

than immediately communicate a written acceptance, H&H waited until January

17, 2018 to put it in writing. On January 17, 2018, Thomas Tomei, Chairman of

the Board and President of H&H, on behalf of H&H, sent a cashier's check in the

amount of $16,117.15 to the Estate of Marie Tomei, for the "proper and complete

compensation for the 1,000 shares held and owned by Marie Tomei at the time of

her death." ECF No. 1-3; ECF No. 7 at~ 11. Thomas Tomei claimed in the letter

that this "ownership determination is in accordance with the Decision of the

Delaware County Court of Common Pleas," and that H&H had decided to

"automatically redeem the shares held by Marie Tomei at the time of her death on

March 21, 2017, in accordance with the 1969 Shareholder Agreement." ECF No.

1-3; ECF No. 7 at~ 11.

      On January 25, 2018, the Estate responded that, according to its

interpretation, the Agreement "trigger[ed] an offer in writing to the company"

upon the death of Marie Tomei on March 21, 2017, which H&H was required to

accept within 30 days. ECF No. 1-4; ECF No. 7 at~ 12. Because H&H had not




                                         5
accepted the offer within 30 days of March 21, 2017, the Estate believed that the

Estate's shares of stock were "now the unrestricted property of the estate." Id.

      The Estate thus filed this action seeking declaratory judgment as to whether

"the Estate of Marie L. Tomei is the owner of the 1,000 shares of stock ofH&[H]

Manufacturing Company, Inc., free of restrictions, and that the attempted

'redemption' of the said stock is void pursuant to the terms of the December 31,

1969 'Stockholder's' Agreement." ECF No. 1 at 4-5. All parties, including

Intervenor Vincent Tomei, filed motions for judgment on the pleadings. ECF Nos.

22, 23, 30. The parties agree that there is no dispute over the facts of this matter

and that the owner of the H&H shares should be decided as a matter of law.


II.   STANDARD

      A party may move for judgment on the pleadings, "[a]fter the pleadings are

closed- but early enough not to delay trial." Fed. R. Civ. P. 12(c). "Judgment on

the pleadings shall only be granted if the moving party clearly establishes that there

are no material issues of fact and that the moving party is entitled to judgment as a

matter of law." Alea London Ltd. v. Woodlake Mgmt., 594 F. Supp. 2d 547, 550

(E.D. Pa. 2009), affd, 365 F. App'x 427 (3d Cir. 2010) (citing Sikirica v.

Nationwide Ins. Co., 416 F.3d 214, 220 (3d Cir.2005)). "In reviewing a 12(c)

motion, the court must view the facts in the pleadings and the inferences drawn



                                          6
therefrom in the light most favorable to the non-moving party." Allstate Ins. Co. v.

Hopfer, 672 F. Supp. 2d 682, 685 (E.D. Pa. 2009).


III.    DISCUSSION

       The Estate argues in its Motion for Judgment on the Pleadings5 that the

Agreement required H&H to redeem any shares of stock owned by Marie Tomei

within thirty days of her death and, absent such timely redemption, the Estate is

entitled to the ownership of that stock "free of restrictions." ECF No. 22-2 at 3.

Thus, as Marie Tomei passed away on March 21, 2017 and since H&H did not

send a letter and a check intending to redeem the 1,000 shares until January 17,

2018, 10 months after Marie Tomei's death, the attempted redemption was

untimely. Id. The Estate claims that the November 30, 2017 decision by the

Delaware County Court is irrelevant to this analysis because it claims that H&H

was required to redeem the shares within 30 days of the death of Marie Tomei.

ECF No. 27-2 at 1.

       Defendant argues, in contrast, that, because Marie Tomei had purported to

transfer these 1,000 shares of H&H to Vincent Tomei in 2011, the November 30,

2017 Delaware County Decision that the Estate owned 1,000 H&H shares was the



5
  Intervenor's Memorandum of Law in Support of its Motion for Judgment on the Pleadings
simply "joins, references, and incorporates herein as if set forth in full, the Memorandum of Law
in Support of Plaintiffs Motion for Judgment on the Pleadings," and thus will not be separately
considered. ECF No. 30-2 at 1.
                                                7
first time since 2011 that, as a matter of law, Marie Tomei owned these 1,000

shares. ECF No. 23-1 at 15. Accordingly, Defendant argues that, because it would

have been impossible for H&H to redeem the shares at the time of Marie Tomei's

death, since the ownership of these shares was still in dispute at that time, it was

permitted to redeem the shares following the Delaware County Decision. Id. at 16.

Defendant further argues that H&H timely redeemed the 1,000 shares because it

held a special meeting, to which the Estate was invited to attend but declined, on

December 28, 2017, where it voted to redeem the 1,000 shares, which it claimed

"shall take effect immediately," and, on January 17, 2018, H&H sent a cashier's

check purporting to be compensation for the 1,000 shares. ECF No. 23-1 at 10.

H&H additionally argues that even though Marie Tomei's death triggered an

automatic offer, the Estate was also required to give a written offer, and that H&H

was entitled to accept "whichever [of those offers] was later." ECF No. 23-1at19.

H&H implies that because the Estate did not ever make a written offer to sell the

shares, H&H was entitled to accept the shares at any time. Id. at 18-20.

      This case boils down to an interpretation of the Agreement and the

obligations it conferred on the parties upon the death of Marie Tomei. "The

paramount goal of contract interpretation is to determine the intent of the parties."

Baldwin v. Univ. of Pittsburgh Med. Ctr., 636 F.3d 69, 75 (3d Cir. 2011) (quoting

Am. Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 587 (3d Cir.2009)). "The

                                          8
strongest objective manifestation of intent is the language of the contract ...

[t]hus, where the words of the contract clearly manifest the parties' intent, a court

need not 'resort to extrinsic aids or evidence."' Id. at 76.

      Here, the Agreement explicitly states, "[i]n the event of the death of [Marie

Tomei], the ... legal representatives of [Marie Tomei's] estate shall, within thirty

(30) days after their qualification as such in the probate court having jurisdiction of

the estate, offer in writing to the Company to sell all of the Company's stock

owned and held by said decedent at the time of decedent's death to the Company ..

. Whether or not written notice is given pursuant to this paragraph, the death

as aforesaid shall, in and of itself, constitute such an offer to sell to Company."

ECF No. 1-2 at 3 (emphasis added). The Agreement further states, "[a]fter

receiving such written offer or after such death as aforesaid, whichever is later,

Company shall have thirty (30) days within which to accept said offer in

writing." ECF No. 1-2 at 3 (emphasis added).

      Courts construe contracts by "looking to the terms of the" agreement, as well

as to "other manifestations of the parties' intent." US Airways, Inc. v. McCutchen,

569 U.S. 88, 89 (2013). "The whole instrument must be taken together in arriving

at contractual intent." Trinity Indus., Inc. v. Greenlease Holding Co., 903 F.3d

333, 350 (3d Cir. 2018) (quoting Great Am. Ins. Co. v. Norwin Sch. Dist., 544 F.3d

229, 243 (3d Cir. 2008)). Although the Agreement states that the Estate "shall ...

                                           9
offer in writing" to sell the shares to H&H, the Agreement later refers to this

requirement as "written notice." ECF No. 1-2 at 3. The Agreement further creates

an automatic offer upon the death of the shareholder, which the Agreement states

will be triggered "[w ]hether or not written notice is given pursuant to this

paragraph." Id. Based on the plain language of the Agreement, the Court finds

that the "offer in writing" or "written notice" requirement established in 2(a) was

intended to give H&H notice that the shareholder had passed away and that H&H

could purchase the shares within 30 days. The Court finds that this language,

particularly in light of the qualifying phrase "[w ]hether or not written notice is

given pursuant to this paragraph," also allows for, but does not separately require,

a written offer from the Estate.

      This interpretation is consistent with the language in 2(b ), which states that

"[a]fter receiving such written offer or after such death as aforesaid, whichever is

later, Company shall have thirty (30) days within which to accept said offer in

writing." ECF No. 1-2 at 3 (emphasis added). As written, it is impossible for the

automatic offer triggered at Marie Tomei's death to ever be later than a written

offer. Therefore, if 2( a) required that the Estate provide a separate written offer to

H&H, and not just notice, the explicit automatic offer provision would be rendered

a nullity. See Trinity Indus., Inc. v. Greenlease Holding Co., 903 F.Jd 333, 350 (3d

Cir. 2018) ("Courts are not to interpret one provision of the contract in a way that

                                          10
annuls a different provision of it."). The Court additionally disagrees with H&H' s

argument that, if the Estate fails to give a written offer, H&H is permitted to accept

the shares at any time, because this interpretation is inconsistent with specific

provisions of the Agreement and would render the automatic offer null. Instead,

the Court finds that the "whichever is later" language suggests that if a written

offer is given, H&H will have thirty days from that written offer to accept, but if a

written offer is not given, H&H will have to accept within 30 days of Marie

Tomei's death.

      On November 30, 2017, the date that the Delaware County Decision was

published, all parties in this matter were given written notice, by way of the

Findings of Fact and Conclusions of Law, that the Estate was the owner of 1,000

shares of H&H. This Delaware County Decision therefore satisfied the written

notice requirement in the Agreement and put H&H on notice that it had 30 days to

accept the 1,000 shares. 6 H&H, therefore, had 30 days from November 30, 2017,


6
  The Estate attempts to argue that the plain language of the Agreement required that H&H
accept the automatic offer that was triggered upon Marie Tomei's death within 30 days of her
death. However, on the date of Marie Tomei's death, and the 30 days following her death, the
Delaware County lawsuit was still pending, and the ultimate ownership of the 1,000 shares at
issue was in dispute. Therefore, it would have been impracticable for H&H to accept in writing
the automatic offer Plaintiff alleges was triggered by Marie Tomei's death within 30 days. The
Court therefore concludes that the Delaware County Decision, which established that the Estate
owned the 1,000 shares ofH&H, triggered the automatic offer contemplated in the Agreement.
This conclusion is consistent with the stated intent of the Agreement, which anticipates that
H&H have a right of first refusal prior to the transfer of any shares, because a finding that H&H
had to accept the automatic offer within 30 days of Marie Tomei's death would have prevented
H&H from ever accepting the automatic offer (since the ownership of those shares was still in
dispute within 30 days of her death). Because the date of the Delaware County Decision was the
                                               11
the date the parties were put on notice of the Estate's ownership, to accept this

automatic offer in writing.

        Although H&H held a shareholder meeting on December 28, 201 7, at which

it purported to redeem the 1,000 H&H shares "effect[ive] immediately," it did not

send any written notice of this supposed acceptance to the Estate until its January

17, 2018 letter. In the January 17, 2018 letter, H&H wrote that it "decided to

automatically redeem the shares held by Marie Tomei," and included a cashier's

check for "proper and complete compensation for the 1,000 shares." ECF No. 1-3

at 1.

        For a party to timely accept an offer, the acceptance must be communicated

to the offering party before the offer ends. See Half-A-Car II, Inc. v. Interstate

Hotels Corp. #115, No. CIV. A. 93-5834, 1994 WL 587696, at *2 (E.D. Pa. Oct.

25, 1994) ("An offeree accepts an offer by a clear, unconditional and absolute

manifestation of assent communicated to the ojferor.") (emphasis added); In re

Pew Mem'l Tr., 5 Pa. D. & C.3d 627, 648 (Pa. Com. Pl. 1977) (quoting Corbin,

Law of Contracts §67, 280) ("A subscription for shares probably cannot be

accepted merely by passing a vote of the board of directors and entering the vote

on the minutes of the corporation ... For similar reasons, it has been held that the




first time since Marie Tomei's death that the parties were put on notice that the Estate owned
1,000 shares of H&H, this Decision acts as the triggering event for the automatic offer.
                                                12
vote of an official board to accept a bid is not operative as an acceptance; it must

be officially communicated.")) Even though H&H decided to redeem the shares at

its December 28, 2017 shareholder meeting, which it claimed took "effect

immediately," H&H did not actually communicate written acceptance of the offer,

as required in the Agreement, until January 17, 2018. 7

       Therefore, H&H attempted to accept the 1,000 shares on January 17, 2018,

when it transmitted a letter to the Estate, and not when it voted to redeem the

shares on December 28, 2017. This attempted acceptance took place 48 days after

H&H received written notice that the Estate owned 1,000 shares. Because H&H

was required to accept the automatic offer within 30 days, its purported acceptance

was too late. 8 Therefore, H&H did not properly accept the shares within the time

required by the Agreement. This Court consequently concludes that the Estate

owns these 1,000 shares "free of the restrictions and obligations contained in th[ e]

Agreement." ECF No. 1-2 at 3.




7 H&H emphasizes that it invited the Estate to the shareholder meeting, but the Estate did not
attend. This fact does not excuse H&H from communicating their acceptance of the automatic
offer to the Estate.
8 To the extent H&H claims that it was only required to make payment of the acceptance "not

later than sixty (60) days after [H&H] accept[ed] said offer in writing," this argument is moot
because the Court has determined that H&H did not properly accept the offer in writing until
after the automatic offer had expired. ECF No. 1-2 at 4.
                                               13
IV.   CONCLUSION

      For the reasons stated above, the Court grants Plaintiffs (ECF No. 22) and

Intervenor's (ECF No. 30) Motions for Judgment on the Pleadings and denies

H&H's Motion for Judgment on the Pleadings (ECF No. 23).




DATED:




                                       14
